DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21 - 29 are pending.
Claims 21 – 29 are rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 - 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1396531 (Jakkula et al.) in view of Monnier et al. (US 5,705,722).
Applicant is reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Claim terms are presumed to have the ordinary and customary meanings attributed to them by those of ordinary skill in the art. Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  In this instance “less than” in the claims is interpreted to mean that least amount of  the metal and/or phosphorous elements is zero, meaning the feed is free of any metal or phosphorous impurities. 
The rejected claims cover, inter alia a process for the manufacture of diesel-range branched hydrocarbons comprising the following steps: hydrotreating a feed comprising: (i)    at least one organic or inorganic sulphur compound, (ii)    hydrogen, (iii)    a feedstock comprising bio oil and/or fat from renewable sources, and (iv)    at least one diluting agent, in the presence of a hydrogenation catalyst to form hydrocarbons, wherein the feed contains less than 1 w-ppm alkali and alkaline earth metals, calculated as elemental alkali and alkaline earth metals, less than 1 w-ppm other metals, calculated as elemental metals, and less than 5 w-ppm phosphorous, calculated as elemental phosphorous; and isomerizing the formed hydrocarbons in the presence of an isomerization catalyst to produce diesel-range branched hydrocarbons.
Dependent claims 22 – 29 further limit the feedstock, hydrogen, feed and diluting agent.
However, Jakkula discloses a process for the producing a hydrocarbon component of biological origin.  The process of Jakkula comprises at least two steps, the first one of which is a hydrodeoxygenation (HDO) step and the second one is an isomerization step operated using the counter-current flow principle. A biological raw material containing fatty acids and/or fatty acid esters serves as the feed stock.  (abstract).  Hydrodeoxygenation is a fro of hydrotreatment.
In the first step of the process, i.e. in the hydrodeoxygenation step, hereinafter referred to as the HDO step, the structure of the biological component is decomposed, oxygen, nitrogen, phosphorus and sulphur compounds, and light hydrocarbons as gas are removed, and the olefinic bonds are hydrogenated. In the second step of the process, i.e. in the so-called isomerization step, isomerization is carried out for 
Further, mixtures of a biological raw material and hydrocarbon may also serve as the feed, and further, the hydrocarbon component obtained as the product may, if desired, be recycled back to the feed to control the exothermal character of the reactions. (pp. 3, [0019]). Also, with regard to the recycle, a product from the isomerization step or another suitable hydrocarbon may also be added to the feed of the 
Additionally, prior to the HDO step the biological raw material may be treated by prehydrogenation under milder conditions.  (pp. 3, [0021] & pp. 6, [0040] – [0050]).
The difference between the instantly claimed invention and Jakkula is as follows: the HDO feed including at least one organic or inorganic sulphur compound.
However, with regard to the HDO feed including at least one organic or inorganic sulphur compound, the Examiner turns to the teaching of Monnier.  
Monnier discloses adding sulfur compound to a biological feedstock and hydrotreating the feed stock.  (col. 2, ln 44 – 50 & col. 4, ln 10 – 17).  Specifically, in Monnier the hydrotreating process used tall oil and a nickel-molybdenum on aluminum catalyst.   The catalyst was activated by presulfiding the nickel and molybdenum oxide active sites supported on alumina. (col. 4, ln 1 – 4 & Example 1).  Also, the tall oil was spiked with sulphur to avoid loss of sulphided active sites on the catalyst surface.  (col. 4, ln 14 – 18).
It would have been obvious to one of ordinary skill in the art to include at least one organic or inorganic sulphur to the feed of Jakkula based on the teachings of Monnier because, Monnier teaches that the nickel and molybdenum-based hydrogenation catalyst perform much better when sulphided.  Further, Monnier discloses both presulfiding the Ni-Mo catalyst and spiking the feed stream with elemental sulfur to “avoid loss of sulphided active sites on the catalyst surface and 
Furthermore, while a person of ordinary skill in the art would have understood that hydrotreating processes prior to Jakkula were well-known to reduce sulfur content from more than 10,000 w-ppm in a feedstock to below 10 w-ppm, Jakkula expressly discloses a stripping step to remove sulfur compounds and other impurities from the HDO product as before the products are contacted with the isomerization catalyst.  (pp. 4, [0026]).  In fact, Jakkula discloses sulfur compounds present in the feed are reacted in the HDO step and become part of the gaseous phase (pp. 6, [0060]).  As such, the person of ordinary skill in the art would have reasonably expected that the sulfur compounds added in the hydrotreating process of Monnier would be readily removed from the biological feedstock during hydrotreatment and stripping of the HDO product prior to isomerization as taught by Jakkula. 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622